 CONCHEMCO INCORPORATEDConchemco Incorporated and Loretta Waggoner. Case16-CA-5420October 30, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSKENNEDYAND PENELLOOn June 11, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.'The General Counsel has excepted to certaincredibilityfindings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry WallProducts,Inc,91NLRB 544 (1950),enfd.188 F 2d 362 (CA 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge A hearingin the case was held on April 9, 1974, at Wichita Falls,Texas, on complaint of the General Counsel against Con-chemco Incorporated, herein called the Respondent or theCompany. The complaint issued on March 11, 1974, upona charge filed by Loretta Waggoner, an individual, on Jan-uary 14, 1974. The issue of the case is whether the Respon-dent refused to employ Waggoner at her request, andthereby violated Section 8(a)(3) of the statute. Briefs werethereafter filed by the General Counsel and the Respon-dent.441Upon the entire record and from my observation of thewitnessesImake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTConchemco Incorporated, a Delaware corporation, isengaged in the manufacture of mobile homes, with its of-fice and place of business in Wichita Falls, Texas. Duringthe past 12 months it sold and distributed products valuedin excess of $50,000 from this place of business, in inter-state commerce directly to States other than Texas. I findthat Respondent is engaged in commerce within the mean-ing of the Act.II.THE LABORORGANIZATION INVOLVEDI find that United Brotherhood of Carpenters and Join-ers of America, Local Union No. 2572, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA Picture of the CaseLorettaWaggoner worked for this Company from No-vember 1970 to February 1973, when she left voluntarilyand moved with her family to another town upwards of500 miles away. She returned to Wichita Falls very early inAugust for reasons unrelated to this case. In her search foremployment she telephoned the then production managerof the Respondent, Albert Hart, to inquire whether therewere any openings; he said there was nothing for her then.While working for this Company over a 2-year periodWaggoner had been very active as a union member; shewas a trustee, she was the principal one of four stewards,she processed grievances, and she acted as a member of theUnion's negotiating committee. She worked openly amongthe employees to defeat a decertification election petitionin August and September 1972 and sat in at the bargainingin September and October which led to successful conclu-sionof a new collective-bargaining agreement In her workperformance she was a competent and satisfactory employ-ee. There is no question about management's knowledge ofboth her work competence and marked prounion activities.Waggoner found employment elsewhere and worked foranother company from August 22 to October 25. She saidthat upon returning to Wichita Falls, on or about August 3she also talked to an office girl who said she knew of noopenings, and left an employment application form withher.Again in January-fearful, as she said, that her firstapplication might be lost in the confusion of the Companyjust at that time moving its plant from one location to an-other-Waggoner returned and spoke to the accountant;he too said there were no openings for her so far as heknew, and she left another application form with him. TheRespondent has 90 to 100 employees at a time, and theuncontradicted testimony is that "We've got stacks of214 NLRB No. 73 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem." The Respondent on its owninitiativedid not takethe affirmative step of calling Waggoner in for an interviewor offer her a job.The complaint alleges that on "September 2" the Re-spondent "refused to rehire"Waggoner because of herknown union activities and thereby violated Section 8(a)(3)of the Act. The defense, articulated by three managementrepresentativeswho testified, is that they never sawWaggoner's written applications until after she filed an un-fair labor practice charge in January, when they made asearch through theirfiles.Archie Tudor, who was produc-tionmanager from October 1, 1973, to February 1, 1974,said he never saw her application until the day before thehearing in April. And because, as will appear more clearlybelow, the General Counsel argued essentially a hypotheti-cal case, the Respondent's witnesses also explained in de-fense that had they needed a person with Waggoner's expe-rience and had they been aware of her application they inall probability would not have taken the trouble to call herin.To explain this position-which, according to them,never did materialize-they produced the regularly keptseparation record of the lady made out back in February1973, and which had at that time marked her as a departingemployee not qualified for reemployment.Section 8(a)(3): Two questions of FactThe critical language of Section 8(a)(3) makes it unlaw-ful for an employer "by discrimination in regard to hire.. . to encourage or discourage" union activities. Thismeansthat two basic facts must be proved affirmativelybefore it can be found an unfair labor practice has beencommitted in violation, of that section: (1) the employerdenied employment to the employee-either took him offthe job or rejected his request for a job, and (2) its reasonfor such denial of employment was the employee's unionactivities.And, as in every proceeding under this statute,the burden of proving the basic facts in support of thecomplaintrestsupon the General Counsel. In this case hemust prove by a preponderance of the substantial evidenceon the record as a whole that the Respondent in fact said"No" in response to Waggoner's application-which in-cludes, of course, also proving the hiring authority of theCompany was aware of the application when the servicesshe offered were needed. He must also prove that the rea-son for its conscious action was retaliation for past supportof the Union. The evidence must be definitive and positive;it is not enough that the related or tangential facts maygive rise to a suspicion. Nor will it satisfy the primary bur-den of proof if only one or the other of the two essentialelementsbe established. Conceded unionanimuswill notprove a violation of Section 8(a)(3) if no one was refusedemployment-i.e., if there was no discrimination in fact.Nor will outright discharge alone suffice, absent evidenceof illegal motive.'On careful consideration of this record in its entirety, Ido not believe all the necessary elements of the case againsttheRespondent have been proved, and I shall thereforerecommend dismissal of the 8(a)(3) allegation of the com-plaint.The EvidenceWaggoner communicated only once with any person in ahiring position, and that was when very early in August shespoke to the then production manager on the telephone.He told her there was no job open for her at the time. Shethen tried to bait him by asking him "if my past unionactivities would keep him from hiring me." Hart answered"no," but he had said nothing to warrant that commentfrom her. In fact, her testimony about this first communi-cation starts lending support to the Company's notation,on her February 1973 separation record, as a person not tobe rehired because she was too bossy and could not getalong with people. In any event, there is no indication, orclaim, that at that time, in the beginning of August, therewas work available for her at all.Waggoner continued her testimony that she left writtenapplications at the Company's office, once in August andagain in January; the first with an office girl and the sec-ond with an accountant. Each told her there was no workfor her, so far as they knew, but neither was shown to be anagent of the Respondent who had anything to do with hir-ingTo cast this case into the mold of conventional directapplication and refusal situations, the General Counselthen placed into evidence the names of all employees hiredby the Respondent from September 1, 1973, throughMarch 21, 1974, with the dates of employment. The list islong, and the classifications are many, including suchcrafts as electrical, metal, cabinet shop, and welder. Wag-goner said her experience qualified her for what was calledtrim and finish among the departmental classifications.The list shows that throughout this entire period, fromamong approximately 100 persons hired, only 3 were takenon in her classifications-I on September 11, 1 on October1,and 1 on October 8.The argument is that Hart and Tudor, his productionmanager replacement on October 1, saw Waggoner's Au-gust application in their office and intentionally hiredother persons in her classifications with the deliberate ob-ject of denying her a job The suggested inference, more amatter of speculation than fact, amounts to no more than asuspicion, a possibility, and is greatly weakened by otherno less persuasive probabilities. For one thing, there is noway of knowing how other applications-either simply onfile or made in person at the time the pertinent openingsoccurred-compared in terms of desirability with that ofWaggoner. It may even be true, as Waggoner also testified,that on the telephone in the beginning of August Hart toldher he would call her if any openings materialized; Hart'Radio Officers' Union v N L R B,347 U S 17, 42-43 (1954)discouragement of membership in labor organizations, only such as isaccomplished by discrimination is prohibitedNor does this sectionThe language of §8(a)(3) is not ambiguous The unfair labor practiceoutlaw discrimination in employment as such, only such discriminationis for an employer to encourage or discourage membership by means ofas encourages or discourages membership in a labor organization isdiscrimination Thus this section does not outlaw all encouragement orproscribed CONCHEMCO INCORPORATED443could not recall whether he did or did not tell her this. Butno one was hired in her classification until a month later,and in the interval, what with moving the entire operationfrom one location to another, Hart had many things on hismind.Moreover, Tudor and Marvin Staab, his superior andgeneralmanager, testified directly that they never sawWaggoner's written applications until after the charge inthis proceeding was filed. Tudor admitted that when heneeded people he did at times look through whatever appli-cations were in his office in the course of his search. Fromall of this the General Counsel suggests that the manage-ment witnesses ought not be believed when they say theydid not know Waggoner had placed applications in thehands of the office subordinates. It would be very difficultto discredit either Tudor or Staab on this critical elementof their direct testimony. It is true their assertions are self-serving, and that they cannot be contradicted in the cir-cumstances.Uncontradicted they remain, however, andthere is also a related fact that tends to give credence totheir story. The Company was in the process of moving itsentire operation during this very period For 2 months de-partments were shut down and resumed there, the office,of course, with all its records, also had to be transplanted.How many things may have been lost or misplaced in theprocess is anyone's guess.Superficially, the fact thatWaggoner filed two applica-tions tends to make the managers' testimony about havingseen neither of them less credible. They might have missedone, but how could they miss two of them" But the lastperson hired in her classification was taken on early inOctober, 3 months before her second application; there isnothing to indicate Tudor might have had any occasion tosearch for trim or finish applications thereafter. Hence theextension of the theory of complaint that if the Respondenthad had work for her during the next 3 months, and if themanager had seen her second application, he would nothave hired her anyway.There is evidence indicating union animus towards Wag-goner. Charles Bond, Waggoner's half brother, worked as askilled craftsman for the Company from November 1972toDecember 1973. He moved from the old to the newlocation in mid-August and testified that, before that timein a conversation with Hart, he had occasion to say hissister had returned to town and was looking for work. Theburden of his story is that the manager gave him to under-stand he could not rehire her because of her past unionactivities.Hart testified he knew Bond well, talked withhim often about many things, and did once hear him sayhis sister had returned. As to what he may have said toBond about that, Hart's position at the hearing was consis-tently that he had no recollection whatever of having saidanything. Pressed to say had he in fact ever said her pastunion activities prevented her rehire, he said, "I do notdeny; I do not admit, I don't recall."Waggoner herself was a very poor and unconvincing wit-ness; she was argumentative, pugnacious, evasive, and de-liberately vague. Her attempts to relate an incident of com-pany restraint upon her conduct in helping the Union inthe shop during working hours before the 1972 decertifica-tion election were so poor as not to merit mention here atall.But it isnot argued that the case in support of thecomplaint rests substantially upon her story, so far as thealleged antagonism towards her is concerned. In contrast,both Bond and Hart impressedme asvery credible wit-nesses; there is no doubt that they were trying to be ashonest as witnesses as they possibly could. Hart said he didnot remember; therefore Bond's testimony must be takensimply as uncontradicted, and there is no reason not tobelieve whatever it is he offered as testimony.The difficulty with his story-and this too may be a re-sult of his excessive caution not to fabricate where his rec-ollection failed-is that he was not positive, or clear, as towhat Hart really said. However uncontradicted, and there-fore credible, his testimony may be, it cannot support posi-tive fact findings if his own words were ambiguous andindirect.His first recollection of Hart's words was "hedidn't believe he'd be able to put her back to work." Bondthen added: "He [Hart] did not say directly, but he pointedtoward her activities with the union. . . . Q: Did he actu-ally say something about her union activities? A: I don'tremember exactly, no, sir . .My best recollection is this;Loretta was too strong with the union for them to hire herback." Again trying to remember, Bond then stated it thisway. "Q: What did he say that pointed in that direction, asyou put it? A: Well, he and I both knew the circumstances,that Loretta was union steward there and there was toomuch union activities there. . . . I can't remember the ex-act words; I can't .... I'm sorry, but I cannot remember,sure can't. I don't want to say something that ain't so."Hart is the man who had marked Waggoner's separationpapers as "not to be reemployed" back in February 1973.Was he really saying to Bond later in August that he couldnot rehire her, or Staab would not permit it because of theearlier determination against her? Given Bond's vacilla-tion, indeed even admission here and there that the anti-union concept may have existed in his mind and not havebeen articulated by Hart at all, this could as well be whatHart was talking about. At the hearing the General Coun-sel finally drew from him an admission that had he had anappropriate opening when Waggoner called on the tele-phone, or had he been aware of her written applicationlater, he would not have taken her on because she had beenmarked not to be reemployed.As the hearing progressed, the entire issue of the caseseemed to change. It was as though the General Counselhad abandoned the attempt to prove Waggoner was deniedemployment, realized he had to live with the lack of proofof discrimination in fact after Waggoner returned to town,and was basing his case instead upon the allegation thatthe "not to be rehired" notation made by the Company inWaggoner's record in February 1973 proved an 8(a)(3) vio-lation in itself. His questioning of management witnessesclearly carried the contention Waggoner was not ever anundesirable employee, and that it was the union activitythe Company resented as far back as 1972. And it is evenpossible such a hurt to Waggoner was caused at that time,a year before she filed any charge Certainly Hart's expla-nation of why she could be marked "adequate" or "satis-factory" in most evaluation elements and still be deemed 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDundesirable overall sounds like doubletalk, to say the least."I said I didn't think her interests were in the best of thecompany."In further explanation, Hart went on to say Waggoner'spersonality clashed with people, that a number of lowersupervisors had threatened to quit before they would ac-cept her under their charge. And even Waggoner recalledhow two rank-and-file employees (she volunteered theywere nonunion persons) charged her with being bossy:.. two of the employees .. . were allowed to call me,have me called to the office, and they charged me withbeingbossy. . . . Q: Who were youin theoffice with? A:... It was our whole department, actually." Hart insistedthiswas the reason why her February 1973 record wasmarked the way it was.Bond also related another incident which occurred sometime in November, and which tends to support the GeneralCounsel's contention that the management of this compa-ny was determined to keep her away because she had toostrongly supported the Union. Bond left the Company inDecember. He testified that about 30 days earlier Tudor,then production manager, complimented him and hisbrother on the good work they were doing and asked:"Say, you haven't got any more kinfolks you want to put towork, have you?" Bond said he had a sister, Waggoner,and asked would Tudor put her to work, but that the man-ager answered "no, . . . that he wouldn't be able to put herto work on account of her union activities. That's the bestI can remember . . . . Something to the extent she was theone that started this mess, or something like that, unionbusiness." Tudor recalled the incident, but gave a differentversion. His story is that when he asked did the two menhave "any other relatives that want a job here," it wasBond who said "Yes. I've gota sister,but ... They won'tlet you hire her." Tudor said he made no response whatev-er to this, and just walked away.If Bond's talk with Tudor in November be viewed as adirect employment application on behalf of his sister, andifBond can be believed-as I think would be right-thatTudor said he "wouldn't be able to put her to work" be-cause of her union activities, the essential element of dis-crimination in fact still remains unproved. Bond talked toTudor in November, and there is no evidence at all of anyopenings after October 8. Proof of union animus directedagainst the person named in an 8(a)(3) complaint is accept-able evidence of a state of mind, and this is true regardlessof whether the words revealing animosity were spoken af-ter the discriminatory act, or even long before. Such evi-dence cannot suffice, however, to prove actual denial ofemployment.It is by no means clear that the decision recorded inWaggoner's separation papers proves an intent in the Re-spondent at that time not to rehire her, because of unionactivities, should she one day return and ask for a job. Buteven assuming Hart's denigration of Waggoner in Febru-ary 1973 was a "phony," as the General Counsel calls it inhis brief, all he has proved is that long before the events theemployer revealed union animus. In discharge cases theBoard calls this background evidence shedding light upona later equivocal act of discrimination.It does not followfrom this that General Counsel may prove anactual illegaldiscrimination committed a year before the filing of thecharge. I doubt Section 10(b) of the statute would permitthe Board to find a current discharge, or even refusal toemploy, was illegal solely upon convincing evidence thatmore than 6 months before the filing of the charge theemployer had fired the man unlawfully.And if the argument in support of the complaint be seenin this light, it is simply that the proof of discriminationtoday is seen in the proof of discrimination in February1973.What the General Counsel really tried to prove isthat, had the company representatives seen Waggoner's ap-plications among its office papers at a time when there wasneed of her services, they would not have hired her.Ergo,since they would not have hired her anyway, ignore thefact there is no proof of discrimination in fact and treat thecase as though she had applied and been refused. The ap-proach does violence to the true import of Section 8(a)(3)of the Act.Section 8(a)(1)While I find Bond a credible witness, I do not think histestimony about the August conversation with ProductionManager Hart, albeit uncontradicted, is sufficiently defini-tive to support a finding that the manager that day violatedSection 8(a)(I) by saying Waggoner would not be hiredbecause of her past union activities. As to Bond's testimo-ny in which he quoted Production Manager Tudor in No-vember, I credit him and not Tudor. This is the only inci-dent in the entire record that could warrant a conclusionthat the Respondent committed any unfair labor practice.As an isolated expression, articulated to only two men as apassing phrase, I do not think it is of sufficient importanceto justify a formal finding of misconduct and issuance of aformal cease-and-desist order by the Board. Accordingly, Ishall recommend dismissal of the entire complaint?ORDERIt is hereby recommended that the complaint be, and ithereby is, dismissed.2Cf Howell Refining Company,163 NLRB 18 (1967)